      Case 1:20-mj-05191-UA Document 22 Filed 03/10/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :
                                       :             20-MJ-5191 (DLC)
                -v-                    :
                                       :                   ORDER
JINGDONG JIANG,                        :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On March 10, 2021 defense counsel informed the Court that

the defendant prefers that the March 12, 2021 Waiver of

Indictment and Plea in this matter occur via videoconference as

opposed to in person.   Accordingly, it is hereby

     ORDERED that the conference shall proceed as scheduled via

the Microsoft Teams videoconference platform, if that platform

is reasonably available.    To access the conference, paste the

following link into your browser:

https://teams.microsoft.com/l/meetup-

join/19%3ameeting_MWE2MDY4NjAtOWEzYy00NzgzLTkzNzEtOGQ5ZDE2NDMwND

dh%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%22f281b8d8-5887-44a5-9566-

8c44f6aaf05d%22%7d
       Case 1:20-mj-05191-UA Document 22 Filed 03/10/21 Page 2 of 3



     To use this link, you may need to download software to use

the platform’s videoconferencing features. 1       The link in this

order is currently live.     Participants are directed to test

their videoconference setup in advance of the conference --

including their ability to access the link.        Defense counsel

shall assist the defendant in testing the videoconference

capability so that the defendant can participate by

videoconference.    Participants, including defense counsel, shall

report any difficulties accessing the link to chambers no later

than 24 hours in advance of the conference so that chambers may

assist the parties.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,

although downloading the Teams application is highly

recommended. 2   If the participant is using an internet browser,

it is recommended to use either Microsoft Edge or Google Chrome

as Teams is not fully compatible with other browsers.

Participants should also ensure that their webcam, microphone,

and headset or speakers are all properly configured to work with

Microsoft Teams.    For general guidelines for participation in


1 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.
2 Please note that participants who access the Teams meeting

using an internet browser may only be able to view one
participant at a time.


                                    2
         Case 1:20-mj-05191-UA Document 22 Filed 03/10/21 Page 3 of 3



remote conferences, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams

may access the conference’s audio using the following

credentials:

            Call-in number:         917-933-2166
            Conference ID:          593 434 126#

Dated:      New York, New York
            March 10, 2021


                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      3
